                          Case 2:18-cv-10390-JFW-JDE Document 1 Filed 12/14/18 Page 1 of 11 Page ID #:1



                            1   Teresa C. Chow (SBN 237694)
                                BAKER & HOSTETLER LLP
                            2   tchow@bakerlaw.com
                                11601 Wilshire Boulevard, Suite 1400
                            3   Los Angeles, CA 90025
                                Tel: (310) 820-8800
                            4   Fax: (310) 820-8859
                            5
                                Attorneys for Defendants
                            6   Marriott International, Inc. and
                                Starwood Hotels & Resorts Worldwide, LLC
                            7
                            8                         UNITED STATES DISTRICT COURT
                            9                       CENTRAL DISTRICT OF CALIFORNIA
                           10
                           11   SEAN SILVER, ALINE BACA,                   Case No.:
                                individually and on behalf of all others
B AKER & H OSTETLER LLP




                           12   similarly situated,
   A TTORNEYS AT L A W
      L OS A NGELES




                           13                Plaintiffs,                   DEFENDANTS’ NOTICE OF
                                                                           REMOVAL AND DEMAND FOR
                           14         v.                                   JURY TRIAL
                           15   MARRIOTT INTERNATIONAL,
                                INC., a Delaware corporation;
                           16   STARWOOD HOTELS & RESORTS
                                WORLDWIDE, LLC, a Maryland
                           17   Limited Liability Company and
                                DOES 1 through 100, inclusive,
                           18
                                             Defendants.
                           19
                           20
                           21
                           22
                           23
                           24
                           25
                           26
                           27
                           28


                                                           DEFENDANTS’ NOTICE OF REMOVAL AND DEMAND FOR JURY TRIAL
                          Case 2:18-cv-10390-JFW-JDE Document 1 Filed 12/14/18 Page 2 of 11 Page ID #:2



                            1         Defendants Marriott International, Inc. (“Marriott”) and Starwood Hotels &
                            2   Resorts Worldwide, LLC (“Starwood”) (collectively, “Defendants”), pursuant to 28
                            3   U.S.C. §§ 1332(d), 1441, 1446, and 1453, hereby remove this action from the
                            4   Superior Court of the State of California in the County of Los Angeles, Central
                            5   District to the United States District Court for the Central District of California.
                            6         A true and correct copy of the Complaint is attached as Exhibit A to this
                            7   Notice. A copy of the Superior Court of the State of California in the County of Los
                            8   Angeles, Central District case docket as of the date of this filing is attached as Exhibit
                            9   B to this Notice. A copy of all process, pleadings, and orders filed to date is Exhibit
                           10   C to this Notice. The civil cover sheet is Exhibit D to this Notice. Defendants will
                           11   provide written notice of the filing of this Notice to Plaintiffs and a copy of this
B AKER & H OSTETLER LLP




                           12   Notice will be filed with the Clerk of Superior Court of the State of California in the
   A TTORNEYS AT L A W
      L OS A NGELES




                           13   County of Los Angeles, Central District.
                           14         The grounds for removal are as follows:
                           15                                      BACKGROUND
                           16         1.     On November 30, 2018, Marriott announced a data security incident
                           17   involving unauthorized access to the Starwood guest reservation database. On
                           18   December 3, 2018, Sean Silver and Aline Baca (collectively, “Plaintiffs”), on their
                           19   own behalf and on behalf of all others similarly situated, filed a putative class action
                           20   complaint against Defendants in the Superior Court of the State of California in the
                           21   County of Los Angeles, Central District, styled Silver, et al. v. Marriott International,
                           22   Inc., et al., Case No. 18-stcv-06982, alleging a nines claims. (Ex. A, ¶¶ 40-111.)
                           23   Plaintiffs claims include: (1) breach of written contract; (2) negligence; (3) unlawful
                           24   business practices in violation of California’s unfair competition law; (4) unfair
                           25   business practices in violation of California’s unfair competition law; (5)
                           26   fraudulent/deceptive business practices in violation of California’s unfair
                           27   competition law; (6) constitutional invasion of privacy; (7) negligence per se; (8)
                           28
                                                                            2
                                                           DEFENDANTS’ NOTICE OF REMOVAL AND DEMAND FOR JURY TRIAL
                          Case 2:18-cv-10390-JFW-JDE Document 1 Filed 12/14/18 Page 3 of 11 Page ID #:3



                            1   breach of the covenant of good faith and fair dealing; and (9) violation of state data
                            2   breach acts.
                            3          2.      Plaintiffs allege they are among the 500 million consumers whose
                            4   information may have been exposed as a result of the data breach. (Id., ¶ 15.) They
                            5   allege this incident resulted in customers having “their [Private Identifiable
                            6   Information] compromised,” “their privacy rights violated,” “been exposed to the
                            7   risk of fraud and identify [sic] theft,” and “otherwise suffered damages.” (Id., ¶ 4.)
                            8          3.      Plaintiffs seek relief including equitable relief, actual and compensatory
                            9   damages, costs, attorneys’ fees, punitive damages, and any other relief which the
                           10   court determines necessary. (Id., Prayer for Relief.) Plaintiffs include a laundry list
                           11   of “economic damages and other actual harm for which they are entitled to
B AKER & H OSTETLER LLP




                           12   compensation,” including:
   A TTORNEYS AT L A W
      L OS A NGELES




                                     (a) [t]heft of their PII, including on information and belief actual theft
                           13        of credit/debit card numbers; (b) [t]he imminent and certainly
                                     impending injury flowing from potential fraud and identity theft posed
                           14        by their PII being placed in the hands of criminals and already misused
                                     via the sale of Plaintiffs and Class Members’ information on the Internet
                           15        black market; (c) [t]he untimely and inadequate notification of the data
                                     breach; (d) [t]he improper disclosure of their PII; (e) [l]oss of privacy;
                           16        (f) [a]scertainable losses in the form of out-of-pocket expenses and the
                                     value of their time reasonably incurred to remedy or mitigate the effects
                           17        of the data breach; (g) [a]scertainable losses in the form of deprivation
                                     of the value of their PII, for which there is a well-established national
                           18        and international market; (h) [o]verpayments to Marriott for credit
                                     reporting services during the subject data breach in that a portion of the
                           19        price paid for such services by Plaintiffs and Class Members to Marriott
                                     was for the costs of reasonable and adequate safeguards and security
                           20        measures that would protect customers’ PII, which Marriott did not
                                     implement and, as a result, Plaintiffs and Class Members did not receive
                           21        what they paid for and by Marriott; and (i) [d]eprivation of rights they
                                     possess under the Unfair Competition laws.”
                           22
                                (Id., ¶ 32.)
                           23
                           24          4.      The security incident affecting Marriott has resulted in at least 48 federal
                           25   actions against Marriott in the United States, including:           Perkins v. Marriott
                           26   International, Inc., Case No. 1:18-cv-12477 (D. Mass.); Kim v. Marriott
                           27   International Services, Inc., Case No. 2:18-cv-10034 (C.D. Cal.); Bell v. Marriott
                           28   International, Inc., 8:18-cv-03684 (D. Md.); Sprowl v. Marriott International, Inc.,
                                                                             3
                                                            DEFENDANTS’ NOTICE OF REMOVAL AND DEMAND FOR JURY TRIAL
                          Case 2:18-cv-10390-JFW-JDE Document 1 Filed 12/14/18 Page 4 of 11 Page ID #:4



                            1   Case No. 8:18-cv-03691 (D. Md.); Sundius-Rose v. Marriott International, Inc., Case
                            2   No. 8:18-cv-03696 (D. Md.); Tapling v. Marriott International, Inc., Case No. 8:18-
                            3   cv-03703 (D. Md.); Walker v. Marriott International, Inc., Case No. 8:18-cv-03702;
                            4   Elliot v. Marriott International, Inc., Case No. 8:18-cv-03700 (D. Md.); Weinstein v.
                            5   Marriott International, Inc., Case No. 8:18-cv-03704; McGrath v. Marriott
                            6   International, Inc., 1:18-cv-06845 (E.D.N.Y); Fox v. Marriott International, Inc.,
                            7   Case No. 1:18-cv-07936 (N.D. Ill.); Barron v. Marriott International, Inc., Case No.
                            8   8:18-cv-03720 (D. Md.); Dam v. Marriott International, Inc., Case No. 8:18-cv-
                            9   03725 (D. Md.); Taylor v. Marriott International, Inc., Case No. 1:18-cv-03724 (D.
                           10   Md.); Bernstein v. Marriott International, Inc., Case No. 8:18-cv-03726 (D. Md.);
                           11   Sisbarro v. Marriott International, Inc., Case No. 8:18-cv-03727 (D. Md.); Husebo
B AKER & H OSTETLER LLP




                           12   v. Marriott International, Inc., Case No. 5:18-cv-02545 (C.D. Cal.); Haque v.
   A TTORNEYS AT L A W
      L OS A NGELES




                           13   Marriott International, Inc., Case No. 8:18-cv-03736 (D. Md.); Oake v. Marriott
                           14   International, Inc., Case No. 8:18-cv-3738 (D. Md.); Trager v. Marriott
                           15   International, Inc., Case No. 1:18-cv-03745 (D. Md.); Raab v. Marriott
                           16   International, Inc., Case No. 1:18-cv-08007 (N.D. Ill.); Kimmel v. Marriott
                           17   International, Inc., Case No. 3:18-cv-01983 (D. Conn.); Dorfman v. Marriott
                           18   International, Inc., Case No. 3:18-cv-01982; Reynolds v. Marriott International, Inc.,
                           19   Case No. 8:18-cv-03746 (D. Md.); Grady v. Marriott International, Inc., Case No.
                           20   3:18-cv-07358 (N.D. Cal.); Turner v. Marriott International, Inc., Case No. 8:18-cv-
                           21   03763 (D. Md.); King v. Marriott International, Inc., Case No. 2:18-cv-10173 (C.D.
                           22   Cal.); Erlbaum v. Marriott International, Inc., Case No. 8:18-cv-03764 (D. Md.);
                           23   Braun v. Marriott International, Inc., Case No. 1:18-cv-25136 (S.D. Fla.); Sciascia
                           24   v. Marriott International, Inc., Case No. 8:18-cv-03773 (D. Md.); Rapak v. Marriott
                           25   International, Inc., Case No. 3:18-cv-02005 (D. Conn.); Lavine v. Marriott
                           26   International, Inc., Case No. 8:18-cv-03775 (D. Md.); Notley v. Marriott
                           27   International, Inc., Case No. 8:18-cv-03776 (D. Md.); Crabtree v. Marriott
                           28   International, Inc., Case No. 8:18-cv-03779 (D. Md.); Hiteshew v. Marriott
                                                                          4
                                                          DEFENDANTS’ NOTICE OF REMOVAL AND DEMAND FOR JURY TRIAL
                          Case 2:18-cv-10390-JFW-JDE Document 1 Filed 12/14/18 Page 5 of 11 Page ID #:5



                            1   International, Inc., Case No. 8:18-cv-03755 (D. Md.); Nouri v. Marriott
                            2   International, Inc., Case No. 2:18-cv-10234 (C.D. Cal.); Gamburg v. Marriott, Case
                            3   No. 1:18-cv-17060 (D.N.J.); Walter v. Marriott International, Inc., Case No. 18-cv-
                            4   3804 (D. Md.); Johnson v. Marriott International, Inc., Case No. 18-cv-54883 (D.
                            5   Ore.); Lazarus v. Marriott International, Inc., Case No. 2:18-cv-05375 (E.D. Pa.);
                            6   Haley v. Marriott International, Inc., Case No. 1:18-cv-03834 (D. Md.); Cervantes
                            7   v. Marriott International, Inc., Case No. 8:18-cv-03835 (D. Md.); Allen v. Marriott
                            8   International, Inc., Case No. 3:19-cv-02050 (D. Conn.); Sempre v. Marriott
                            9   International, Inc., Case No. 2:18-cv-10324 (C.D. Cal.); Maldini v. Marriott
                           10   International, Inc., Case No. 1:18-cv-03841 (D. Md.); Moore v. Marriott
                           11   International, Inc., Case No. 8:18-cv-03848 (D. Md.); Bittner v. Marriott,
B AKER & H OSTETLER LLP




                           12   International, Inc., Case No. 1:18-cv-25243 (S.D. Fla.); Mortensen v. Marriott
   A TTORNEYS AT L A W
      L OS A NGELES




                           13   International, Inc., Case No. 1:18-cv-11740.
                           14         5.     At least two motions have been filed with the Judicial Panel on
                           15   Multidistrict Litigation to transfer the federal cases to a single forum (the United
                           16   States District Court for the District of Maryland) for consolidated pretrial
                           17   proceedings. See In re: Marriott International, Inc. Data Breach Litigation, MDL
                           18   No. 2879 (Docket Nos. 1, 4). If the Panel centralizes this litigation, this case (upon
                           19   removal to federal court) will become a “tag-along” action that likely will be
                           20   transferred as well.
                           21   I.    Removal Is Timely
                           22         1.     Although Plaintiffs have not served Defendants with the Complaint and
                           23   summons, Plaintiffs filed this lawsuit on December 3, 2018 and Defendants obtained
                           24   a copy shortly thereafter. Defendants timely removed this action on December 13,
                           25   2018, within thirty (30) days of the receipt of the Complaint. 28 U.S.C. § 1446(b).
                           26         2.     No previous Notice of Removal has been filed or made with this Court
                           27   for the relief sought herein.
                           28   II.   This Court has original jurisdiction under 28 U.S.C. § 1332(d)
                                                                          5
                                                           DEFENDANTS’ NOTICE OF REMOVAL AND DEMAND FOR JURY TRIAL
                          Case 2:18-cv-10390-JFW-JDE Document 1 Filed 12/14/18 Page 6 of 11 Page ID #:6



                            1         3.     This Court has original jurisdiction under the Class Action Fairness Act
                            2   (“CAFA”) because this case: (i) involves a minimal diversity of citizenship among
                            3   the parties; (ii) is a putative class action with over 100 proposed plaintiff class
                            4   members; and (iii) the aggregate amount in controversy exceeds $5 million. 28
                            5   U.S.C. § 1332(d).
                            6                A.     Minimal diversity of citizenship exists.
                            7         4.     Federal courts may exercise jurisdiction over a class action if any class
                            8   member is a citizen of a state different from any defendant. 28 U.S.C. § 1332
                            9   (d)(2)(A).
                           10         5.     Plaintiffs are both residents of California. (Ex. A, ¶ 5.) Plaintiffs also
                           11   allege that “hackers gained access to sensitive personal data for up to 500 [m]illion
B AKER & H OSTETLER LLP




                           12   people worldwide.” (Id., ¶ 15.) Plaintiffs bring this action on behalf of “[a]ll persons
   A TTORNEYS AT L A W
      L OS A NGELES




                           13   in California whose PII was disclosed in the data breach in 2014-2018” and “[a]ll
                           14   persons residing Nationwide whose PII was disclosed in the data breach in 2014-
                           15   2018.” (Id., ¶ 33.) Thus, members of the class presumably are located in all fifty
                           16   states in the United States.
                           17         6.     Marriott is a corporation organized under the laws of Delaware with its
                           18   principal place of business in Maryland. CAFA provides that “a corporation shall be
                           19   deemed to be a citizen of every State and foreign state by which it has been
                           20   incorporated and of the State or foreign state where it has its principal place of
                           21   business.” 28 U.S.C. § 1332(c)(1); Nathan v. Fry’s Elecs., Inc., 607 Fed. App’x. 623,
                           22   623 (9th Cir. 2015) (finding under CAFA that corporation is citizen of state of
                           23   incorporation and state of principal place of business). Thus, Marriott is a citizen of
                           24   Delaware and Maryland.
                           25         7.     Starwood is a limited liability company organized under the laws of
                           26   Maryland with its principal place of business in Maryland. CAFA provides that an
                           27   “unincorporated association shall be deemed to be a citizen of the State where it has
                           28   its principal place of business and the State under whose laws it is organized.” 28
                                                                           6
                                                           DEFENDANTS’ NOTICE OF REMOVAL AND DEMAND FOR JURY TRIAL
                          Case 2:18-cv-10390-JFW-JDE Document 1 Filed 12/14/18 Page 7 of 11 Page ID #:7



                            1   U.S.C. § 1332(d)(10); McMullen v. Synchrony Bank, 82 F. Supp. 3d 133, 142
                            2   (D.D.C. 2015) (holding that under CAFA, a defendant limited liability company is a
                            3   citizen of the state in which its principal place of business is located and the state
                            4   under which laws the defendant was organized). Thus, Starwood is a citizen of
                            5   Maryland.
                            6         8.      Because Marriott, Starwood, and at least one member of the putative
                            7   class are citizens of different states, CAFA’s minimal diversity requirement is met in
                            8   this case. See 28 U.S.C. § 1332(d)(2)(A) (“any member of a class of plaintiffs is a
                            9   citizen of a State different from any defendant”); Coll v. First Am. Title Ins. Co., 2008
                           10   U.S. Dist. LEXIS 112855, at *13 (D.N.M. Apr. 21, 2008) (“minimal diversity” under
                           11   CAFA requires “only that one plaintiff class member be diverse from one
B AKER & H OSTETLER LLP




                           12   defendant”), aff’d in part, remanded in part on other grounds, 642 F.3d 876 (10th
   A TTORNEYS AT L A W
      L OS A NGELES




                           13   Cir. 2011).
                           14                 B.    Plaintiffs allege a putative class with over 100 proposed
                           15         members.
                           16         9.      Plaintiffs filed this case as a class action under California Civil Code
                           17   § 1781, a provision substantially similar to Federal Rule of Civil Procedure 23 that
                           18   authorizes actions to be brought by one or more representative persons. See 28 U.S.C.
                           19   § 1332(d)(1)(B). Plaintiffs allege that up to 500 million customers potentially were
                           20   injured by the data breach and asserts claims on behalf of a Class “believed to be in
                           21   the millions.” (Ex. A, ¶¶ 15, 34.) Thus, the 100-person requirement in CAFA is
                           22   satisfied. See 28 U.S.C. § 1332(d)(5)(B).
                           23                 C.    The CAFA amount in controversy is satisfied.
                           24         10.     The final requirement for CAFA jurisdiction – that the amount in
                           25   controversy exceed $5 million – is also met in this case. See 28 U.S.C. § 1332(d)(2).
                           26         11.     “[A] defendant’s notice of removal need include only a plausible
                           27   allegation that the amount in controversy exceeds the jurisdictional threshold.” Dart
                           28   Cherokee Basin Operating Co., LLC v. Owens, 135 S. Ct. 547, 554 (2014) (quoting
                                                                            7
                                                           DEFENDANTS’ NOTICE OF REMOVAL AND DEMAND FOR JURY TRIAL
                          Case 2:18-cv-10390-JFW-JDE Document 1 Filed 12/14/18 Page 8 of 11 Page ID #:8



                            1   S. REP. NO. 109-14, at 43 (2005)) (“CAFA’s ‘provisions should be read broadly, with
                            2   a strong preference that interstate class actions should be heard in a federal court if
                            3   properly removed by any defendant.’”). “Evidence establishing the amount is
                            4   required by § 1446(c)(2)(B) only when the plaintiff contests, or the court questions,
                            5   the defendant’s allegation.” Id.; see also 28 U.S.C. § 1446(c)(2)(B). When the
                            6   complaint is silent as to the amount demanded, the burden is on the defendant to
                            7   prove by a preponderance of the evidence that the amount in controversy exceeds the
                            8   required amount. See, e.g., Kroske v. U.S. Bank Corp., 432 F.3d 976, 980 (9th Cir.
                            9   2005) (quoting Singer v. State Farm Mut. Auto Ins. Co., 116 F.3d 373, 376 (9th Cir.
                           10   1997)).
                           11         12.    Courts may consider the combined total amount of alleged actual
B AKER & H OSTETLER LLP




                           12   damages and punitive damages. Bell v. Preferred Life Assur. Soc’y, 320 U.S. 238,
   A TTORNEYS AT L A W
      L OS A NGELES




                           13   240 (1943) (“Where both actual and punitive damages are recoverable under a
                           14   complaint each must be considered to the extent claimed in determining jurisdictional
                           15   amount.”); see also 14AA Charles A. Wright & Arthur R. Miller, Federal Practice
                           16   and Procedures § 3704.2 (4th ed.) (“Thus, when CAFA applies, . . . the total amount
                           17   of the claimed punitive damages are to be applied to the statute’s $5 million
                           18   jurisdictional amount requirement.”). The amount in controversy also includes
                           19   reasonable attorney’s fees, if mandated or allowed by statute or contract. Guglielmino
                           20   v. McKee Foods Corp., 506 F.3d 696, 700 (9th Cir. 2007) (“Section 1332(a)’s amount
                           21   in controversy requirement excludes only ‘interest and costs’ and therefore includes
                           22   attorneys’ fees.”).
                           23         13.    Here, Plaintiffs seek actual and compensatory damages, costs,
                           24   attorneys’ fees, punitive damages, and other relief on behalf of a class “believed to
                           25   be in the millions.” (Ex. A, ¶ 34, Prayer for Relief.) Plaintiffs also allege that
                           26   “hackers gained access to sensitive personal data for up to 500 [m]illion people
                           27   worldwide.” (Id., ¶ 15.) Although Plaintiffs do not provide a specific amount of
                           28   monetary damages in their Prayer for Relief, even nominal damages for a class of
                                                                          8
                                                          DEFENDANTS’ NOTICE OF REMOVAL AND DEMAND FOR JURY TRIAL
                          Case 2:18-cv-10390-JFW-JDE Document 1 Filed 12/14/18 Page 9 of 11 Page ID #:9



                            1   that size exceeds the $5 million threshold.
                            2          14.     Thus, the amount in controversy element is satisfied in this case for
                            3   purpose of jurisdiction under CAFA, and solely for that purpose.1
                            4                  D.      None of the CAFA exceptions apply.
                            5          15.     CAFA’s local-controversy exception applies only where plaintiffs seek
                            6   “significant relief” from at least one in-state defendant “whose alleged conduct forms
                            7   a significant basis for the claims asserted by the proposed plaintiff class,” and where
                            8   “during the 3-year period preceding the filing of [the] class action, no other class
                            9   action has been filed asserting the same or similar factual allegations against any of
                           10   the defendants on behalf of the same or other persons.”                           28 U.S.C. §§
                           11   1332(d)(4)(A)(i)-(ii). See also Caruso v. Allstate Ins. Co., 469 F. Supp. 2d 364, 371
B AKER & H OSTETLER LLP




                           12   (E.D. La. 2007) (“The use of the conjunctive ‘and’ in Section 1332(d)(4)(A) makes
   A TTORNEYS AT L A W
      L OS A NGELES




                           13   it clear that all four of its elements must be satisfied for the ‘local-controversy’
                           14   exception to apply.”).
                           15          16.     Similarly, the discretionary and home-state exceptions, set forth in 28
                           16   U.S.C. §§ 1332(d)(3) & (4)(B), respectively, apply “only where all primary
                           17   defendants are citizens of the State in which the action was filed.” Coll, 2008 U.S.
                           18   Dist. LEXIS 112855, at *20-22 (emphasis in original).
                           19          17.     Here, Marriott and Starwood are not citizens of California, thus these
                           20   exceptions are inapplicable. (See Paragraph 12, supra.)
                           21          18.     For all of these reasons, this Court has original jurisdiction pursuant to
                           22   28 U.S.C. § 1332(d) and this case is removable pursuant to 28 U.S.C. § 1441(a).
                           23   Removal to this Court is appropriate because this judicial district embraces the
                           24   district and division in which this case was originally pending. 28 U.S.C. § 1446(a).
                           25   III.   Reservation of rights and denial of liability
                           26   1
                                  In filing this Notice of Removal, Defendants do not concede liability on any of the claims asserted
                           27   in Plaintiffs’ Complaint, or that they are entitled to recover any damages.

                           28
                                                                                 9
                                                              DEFENDANTS’ NOTICE OF REMOVAL AND DEMAND FOR JURY TRIAL
                          Case 2:18-cv-10390-JFW-JDE Document 1 Filed 12/14/18 Page 10 of 11 Page ID #:10



                             1         19.    Nothing in this Notice is intended or should be construed as an express
                             2   or implied admission by Marriott or Starwood of any fact alleged by Plaintiffs, of the
                             3   validity or merit of any of Plaintiffs’ claims and allegations, or as a limitation of any
                             4   of Defendants’ rights, claims, remedies and defenses in connection with this action.
                             5         20.    WHEREFORE, Defendants Marriott and Starwood respectfully request
                             6   that the above-captioned action now pending in the Superior Court of the State of
                             7   California for the County of Los Angeles, Central District be removed to this United
                             8   States District Court for the Central District of California.
                             9
                                  Dated: December 14, 2018             Respectfully Submitted,
                            10
                                                                       BAKER & HOSTETLER LLP
                            11
B AKER & H OSTETLER LLP




                            12
   A TTORNEYS AT L A W




                                                                       By:    /s/ Teresa C. Chow
      L OS A NGELES




                                                                              Teresa C. Chow
                            13
                                                                       Attorneys for Defendants
                            14                                         Marriott International, Inc. and
                                                                       Starwood Hotels & Resorts Worldwide, LLC
                            15
                            16
                            17
                            18
                            19
                            20
                            21
                            22
                            23
                            24
                            25
                            26
                            27
                            28
                                                                             10
                                                            DEFENDANTS’ NOTICE OF REMOVAL AND DEMAND FOR JURY TRIAL
                          Case 2:18-cv-10390-JFW-JDE Document 1 Filed 12/14/18 Page 11 of 11 Page ID #:11



                             1                             CERTIFICATE OF SERVICE
                             2         I, Teresa C. Chow, certify that on December 14, 2018, the foregoing
                             3   DEFENDANTS’ NOTICE OF REMOVAL, was served via email and first-class
                             4   mail, on the following:
                             5
                                  Thomas V. Girardi                        Ebby S. Bakhtiar
                             6    Keith D. Griffin                         Alex Dibona
                                  GIRARDI KEESE                            LIVINGSTON BAKHTIAR
                             7    1126 Wilshire Boulevard                  3435 Wilshire Boulevard
                                  Los Angeles, CA 90017                    Los Angeles, CA 90010
                             8    Tel: (213) 262-6777                      Tel: (213) 632-1550
                                  Fax: (213) 481-1554                      Fax: (213) 481-1554
                             9    Email: tgirardi@girardikeese.com         Email: esb@livingstonbakhtiar.com
                                  Email: kgriffin@girardikeese.com         Email: ad@livingstonbakhtiar.com
                            10
                                  Attorneys for Plaintiffs and             Attorneys for Plaintiffs and
                            11    the Putative Class                       the Putative Class
B AKER & H OSTETLER LLP




                            12
   A TTORNEYS AT L A W
      L OS A NGELES




                            13                                         /s/ Teresa C. Chow
                                                                       Teresa C. Chow
                            14
                            15
                            16
                            17
                            18
                            19
                            20
                            21
                            22
                            23
                            24
                            25
                            26
                            27
                            28
                                                                         11
                                                           DEFENDANTS’ NOTICE OF REMOVAL AND DEMAND FOR JURY TRIAL
